Citation Nr: 1705138	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  03-04 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental condition (other than tooth number 10) for VA compensation purposes and receipt of VA outpatient dental treatment.

2.  Entitlement to increased ratings, based on the rating schedule, for post operative left ankle degenerative joint disease, ankylosis, in excess of 10 percent for the period prior to March 1, 2012; in excess of 30 percent for the period from March 1, 2012 to February 6, 2015; and, in excess of 40 percent from February 7, 2015, other than periods of assigned temporary total convalescent ratings.

3.  Entitlement to increased ratings, on an extraschedular basis, for post-operative left ankle degenerative joint disease, ankylosis, in excess of 10 percent for the period prior to March 1, 2012; in excess of 30 percent for the period from March 1, 2012 to February 6, 2015; and, in excess of 40 percent from February 7, 2015, other than periods of assigned temporary total convalescent ratings.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1992, including honorable service in the Southwest Asia Theater of Operations during the Persian Gulf War from October 1990 to April 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2004, the Veteran testified before a Decision Review Officer (DRO) at the above RO concerning his claim for an increased rating for the service-connected left ankle disability.  A copy of the hearing transcript has been uploaded to the Veteran's electronic record. 

These matters were most recently before the Board in March 2016.  At that time, the Board, in part, denied service connection for a dental condition (other than tooth number 10) for VA compensation purposes and receipt of VA outpatient dental treatment and dismissed the increased rating claim for the service-connected left ankle disability as being withdrawn by the Veteran.  The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued an Order by which it granted the parties Joint Motion for Partial Remand (JMPR) of the Board's March 2016 decision.  Concerning the claim for service connection for a dental disability (other than tooth number 10), the parties to the JMPR argued that the Board had erred by failing to ensure compliance with a September 2008 Joint Motion for Remand (JMR) because it had failed to address favorable evidence showing that the Veteran had broken two (2) teeth during service and, thus, was in violation of Stegall v. West, 11 Vet.App. 268, 271 (1998).  Regarding the increased rating claim for the service-connected left ankle disability, the parties requested that the Board provide an adequate statement of reasons or bases as to whether a March 2015 correspondence constituted a withdrawal of all left ankle ratings, rather than a withdrawal of only the increase to a 40 percent rating.  

In a November 2016 written argument to the Board, the Veteran's representative, Disabled American Veterans, maintained that the Veteran had not withdrawn any of the disability ratings assigned to the service-connected left ankle disability.   Thus, the Board finds that all disability ratings assigned to the service-connected left ankle disability are currently on appeal, as indicated on the title page.  (Parenthetically, the Board observes that the parties left undisturbed the Board's March 2016 grant of a temporary total disability rating under 38 C.F.R. § 4.30 due to treatment for service-connected left ankle arthrodesis beyond February 28, 2010, and denials of service connection for a disability manifest by joint and muscle pain, claimed as fibromyalgia, to include as due to an undiagnosed illness; disability manifested by fatigue, to include as due to an undiagnosed illness; sleep disorder, to include as due to an undiagnosed illness; and residuals of a left eye injury.)  (See August 2016 JMPR.)

The issues of entitlement to increased ratings, for post-operative left ankle degenerative joint disease, ankylosis, in excess of 10 percent for the period prior to March 1, 2012; in excess of 30 percent for the period from March 1, 2012 to February 6, 2015; and, in excess of 40 percent from February 7, 2015, other than periods of assigned temporary total convalescent ratings, on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  There is no evidence of in-service dental trauma, other than tooth number 10, to include a crown to tooth number 21, in November 1985.  

2.  The RO awarded a total disability rating based on individual employability due to service-connected disabilities (TDIU) effective from November 28, 2015; thus, the Veteran is entitled to Class IV outpatient dental treatment.  

3.  For the periods prior to March 7, 2006, and from May 1, 2006, to March 31, 2009, the Veteran's left ankle disability was manifested by marked limitation of motion.

4.  For the period from March 1, 2012, to February 6, 2015, the Veteran's left ankle disability was manifested by ankylosis in plantar flexion less than 30 degrees and in dorsiflexion between 0 and 10 degrees.

5.  From February 7, 2015, the Veteran's left ankle disability has been manifested by ankylosis in plantar flexion less than 30 degrees and in dorsiflexion between 0 and 10 degrees, with abduction, eversion and inversion deformity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to receipt of VA dental treatment are met.  38 U.S.C.A. §§ 1712 (West 2014); 38 C.F.R. §§ 17.161 (2016).

2.  For the periods prior to March 7, 2006, and from May 1, 2006, to March 31, 2009, the criteria for an increased 20 percent rating, but no higher, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5271 (2016).

3.  For the period from March 1, 2012, to February 6, 2015, the criteria for a rating in excess of 30 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5270 (2016).

4.  From February 7, 2015, the criteria for a rating in excess of 40 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5270 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary in regard to the Veteran's claim for dental disability.  Regarding the increased rating issue decided herein, VA's duty to notify was satisfied by the notice provided to the Veteran, via an August 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the appellant in the development of the increased rating claim.  This duty includes assisting in the procurement of pertinent medical records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the AOJ has obtained and associated with the Veteran's electronic record his service treatment records (STRs), VA treatment records, and VA examinations of the left ankle were obtained in August 2007, March 2012 and February 2015.  (See August 2007 VA orthopedic examination report and March 2012 and February 2015 Ankle Disability Benefits Questionnaires (DBQs)).  The Veteran has not identified any additional outstanding records that VA has not requested or obtained relevant to the increased rating issue decided herein.

The above-cited VA examinations were adequate as the examiners reviewed the Veteran's electronic record and all relevant treatment information, conducted physical examinations of the Veteran's left ankle and rendered clinical findings that are commensurate with rating the disability under the required schedular criteria. 

The Veteran was also afforded a hearing before a DRO in November 2004, at which he presented oral argument in support of the increased rating claim decided herein.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court 
held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Laws Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the DRO asked specific questions directed at identifying whether the Veteran had symptoms required for rating the service-connected left ankle disability under the rating criteria.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2016), nor did he identify any prejudice in the conduct of the DRO hearing.  As such, the Board finds that it has satisfied the duties to notify and assist regarding the increased rating claim decided herein.

II. Merits Analysis
(i) Dental Claim

The Veteran seeks service connection for a dental disability other than tooth number 10.  At this juncture, the Board observes that by a May 2007 rating action, the RO granted service connection for dental treatment purposes for tooth number 10 due to trauma.  (See May 2007 rating action).  As noted in the Introduction, by August 2008 and August 2016 Orders, the Court directed the Board to adjudicate a claim for service connection for an additional dental disability.  It is unclear, however, whether the remaining dental claim is for compensation or treatment.  A claim for service connection for a dental disorder for compensation purposes is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).

Pursuant to VA laws and regulations, compensation is only available for certain types of dental and oral conditions, such as when it is due to trauma or disease such as osteomyelitis; osteoradionecrosis; loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate; or loss of substance of the maxilla or mandible.  38 C.F.R. § 4.150 (2016).  Otherwise, such loss is not considered disabling.  In a precedent opinion, VA's General Counsel held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma.  VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).

The Board finds that the criteria for entitlement to receipt of VA outpatient dental treatment have been met.  In the August 2016 JMPR, the parties argued that in its March 2016 decision, the Board had failed to ensure compliance with a September 2008 Joint Motion for Remand (JMR) because it had failed to address favorable evidence showing that the Veteran had broken two (2) teeth during service and, thus, was in violation of Stegall v. West, 11 Vet.App. 268, 271 (1998).  Specifically, the parties noted there was favorable evidence in the Veteran's service dental records that he had broken two (2) teeth during service, not just tooth number 10.  Notably, the parties maintained that the Veteran had a crown placed on tooth number 21 in November 1985.  The Board notes that the Veteran's service dental records confirm that he underwent crown placement on tooth number 21 during service in 1985; however, there is no indication that it was the result of trauma.  Indeed, a November 2012 VA examiner concluded that aside from tooth number 10, the resulting extractions of the Veteran's remaining teeth during service, presumably to include the crown on tooth number 21, were not a result of military service or trauma but stemmed from poor oral hygiene.  (See November 2012 VA examination report).  

Notwithstanding the foregoing, the Board finds that the criteria for entitlement to receipt of VA dental treatment have been met.  Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.  1712(b) and 38 CFR 17.93 if the veteran meets criteria under one of six different treatment classes.  In particular, under Class IV, those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual Unemployability, may be authorized any needed dental treatment.  38 C.F.R. § 17.161.  Here, by a December 2016 rating action, the RO granted entitlement to TDIU, effective November 28, 2015.  As those who are who are entitled to this 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment, the veteran is entitled to receive any needed dental treatment.  38 C.F.R. § 17.161.  The Board notes that it is not entirely clear from the record whether all needed dental treatment has been authorized; thus, the Board will now make a formal finding authorizing such treatment.  Id.  

ii) Left Ankle Disability

The Veteran seeks increased ratings for his left ankle disability in excess of 10 percent for the period prior to March 1, 2012; in excess of 30 percent for the period from March 1, 2012 to February 6, 2015, and in excess of 40 percent thereafter. After a brief discussion of the general laws and regulations pertaining to increased rating claims and rating orthopedic disabilities, as well as those particular to the service-connected left ankle disability, the Board will analyze the merits of the claim.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practicably can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions of should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45 (2016); Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  The criteria for rating traumatic arthritis under Diagnostic Code 5010 direct that the rating be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016). 

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2016). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016). 

The Veteran's left ankle disability is rated at 10 percent prior to March 1, 2012 and 30 percent from March 1, 2012 to February 6, 2015 under Diagnostic Codes 5010-5271/5270.  For the period from February 7, 2015, the Veteran has been assigned a 40 percent rating under Diagnostic Codes 5003-5270.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Diagnostic Code 5010 pertains to degenerative arthritis; Diagnostic Code 5271 pertains to limitation of ankle motion; and Diagnostic Code 5270 pertains to ankylosis of the ankle. 

The Veteran was in receipt of temporary total convalescent ratings for his left ankle disability from March 7, 2006, to April 30, 2006, and from April 1, 2009, to October 31, 2010.

Under Diagnostic Code 5270, a minimum 20 percent rating is assigned for ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle where plantar flexion is fixed between 30 and 40 degrees, or dorsiflexion is fixed between 0 and 10 degrees.  A maximum 40 percent rating is warranted where plantar flexion is fixed at more than 40 degrees, or where dorsiflexion is fixed at more than 10 degrees with abduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code5270.

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of ankle motion.  A 20 percent rating, the maximum rating for this Diagnostic Code, is assigned where there is evidence of marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Other potentially applicable diagnostic codes include 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy).  38 C.F.R. § 4.71a, Diagnostic Codes  5272, 5273, and 5274. As the Veteran has not been shown to have these disabilities at any time during the appeal period, these Diagnostic Codes cannot serve as a basis for an increased rating in this case. 

July and August 2007 VA treatment and examination reports, respectively, reflect that the Veteran complained of having constant left ankle pain and instability, and that he had received steroid injections into his left ankle to help minimize the pain.  (See July 2007 VA treatment report).  During an August 2007 examination, the Veteran's left ankle demonstrated dorsiflexion to 10 degrees and plantar flexion 50 25 degrees.  The Veteran walked with an antalgic gait.  The Veteran had increase in pain at all end points of range of motion testing of the left ankle but no additional limitation with three (3) repetitions related to pain, fatigue, incoordination, weakness, or lack of endurance.  (See August 2007 VA Ankle examination report).   A November 2011 VA treatment report reflects that the Veteran had no left ankle motion.  (See November 2011 VA treatment report).  During a March 2012 VA examination, the Veteran related that after his fourth left ankle surgery in November 2010, he continued to have chronic left ankle pain that necessitated walking in a controlled ankle motion (CAM) boot, and required the use of a walker and cane.  This same examination report is positive for evidence of ankylosis of the Veteran's left ankle in plantar flexion less than 30 degrees and in dorsiflexion between zero and 10 degrees.  (See March 2012 VA examination report at page (pg.) 8).  During VA examination in February 2015, the Veteran described foot swelling at night if he was on his feet a lot that day, as well as heel discoloration.  There was no ankle joint movement possible.  There was pain in the shin area.  There was reduced  muscle strength, as well as muscle atrophy.  Ankylosis was present in 0 degrees of plantar flexion and 0 degrees of dorsiflexion.  It was also noted that there was abduction, inversion and eversion deformity.  The ankle was in good weight-bearing position.  There was no functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

Accordingly, the Board notes that for the period prior to March 7, 2006, and from May 1, 2006, to March 31, 2009, as demonstrated on evaluation of the left ankle by VA in August 2007, the Veteran's ability to dorsiflex was limited to 10 degrees.  Plantar flexion was limited to 25 degrees.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to an increased 20 percent rating, but no higher, for the service-connected left ankle disability is warranted based on marked limitation of motion.  This is the highest rating based on limitation of motion.  The Veteran is not shown to have ankle ankylosis for the periods prior to March 7, 2006, and from May 1, 2006, to March 31, 2009. 

The Board finds that the preponderance of the evidence of record is against an increased rating in excess of 30 percent for the left ankle disability for the period from March 1, 2012, to February 6, 2015, under Diagnostic Code 5271.  As the evidence of record, notably the above-cited VA treatment and examination reports, do not disclose evidence of ankylosis of the left ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, an increased rating of 40 percent for the period prior to February 7, 2015 under Diagnostic Code 5271 is not warranted.  The March 2012 VA examiner opined that the Veteran's left ankle disability had affected his employment.  In this regard, the VA examiner stated that the Veteran had been on extended medical leave from his job as a mailman secondary to his chronic [left ankle] pain and that he had continued to wear his CAM walking boot secondary to the pain.  Yet, the evidence does not show that the left ankle on flare-ups resulted in ankylosis greater than 10 degrees dorsiflexion or 40 degrees plantar flexion, or amounted to a loss of use of the foot so constantly that a higher rating would have been warranted for this period.

For the period from February 7, 2015, the Veteran is in receipt of the maximum 40 percent rating for ankylosis of the ankle.  Loss of use of the foot is not shown on VA examination of February 2015.  Thus, a basis for a higher rating is not shown.

The Board again points out that the Veteran was in receipt of temporary total convalescent ratings from March 7, 2006, to April 30, 2006, and from April 1, 2009, to February 28, 2012.

In DeLuca, supra, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, as the Veteran is receiving the maximum schedular rating allowable under the applicable diagnostic code, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  See Johnston v. Brown, 10 Vet. App. at 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

The Board notes that the Veteran is not entitled to an increased disability rating under Diagnostic Code 5056 because he has not had left ankle replacement.  At no time since February 7, 2015 has a clinician, private or VA, found the functioning of the Veteran's left ankle to be so diminished that amputation and use of prosthesis would equally serve him.  In fact, a VA physician arrived at the opposite conclusion in February 2015.  (See February 2015 VA Peripheral Nerve DBQ at pg. 10). 

Moreover, a disability rating in excess of 40 percent is not feasible, because under the provisions of 38 C.F.R. § 4.6, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Thus any further consideration under other Rating Schedule diagnostic codes for evaluation of the service-connected left ankle disability is not warranted.  Notably, none of the diagnostic codes for evaluation of unilateral foot disability would provide for an evaluation in excess of 40 percent. See 38 C.F.R. § 4.71a , DCs 5276-5283 (2016).  Accordingly, the 40 percent rating assigned to the left ankle disability from February 7, 2015, is the maximum schedular rating allowable in this matter.

In addition, the Board notes that a separate 40 percent rating has been assigned for neurological symptoms associated with the left ankle disability from April 25, 2014.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), the Director of Compensation Service (formerly Compensation and Pension Service), is authorized to approve an extraschedular evaluation if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the rating schedule is inadequate to evaluate the claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In other words, the Board may not address the issue in the first instance.

In support of higher ratings on an extraschedular basis, the Veteran has described how his continuous left ankle pain has required him to be on extended medical leave from his employment as a mail carrier.  (See March 2012 VA ankle DBQ at pg. 3).  His accounts suggest that his left ankle disability  has markedly interfered with his employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2016).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  See Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, the Board is making such a referral in the remand section of this decision below.

Finally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim of entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, TDIU has already been granted, and therefore the issue is not raised by the record. 



ORDER

Entitlement to receipt of VA outpatient dental treatment is granted; the Veteran is authorized to receive any needed dental treatment.

For the period prior to March 7, 2006, and from May 1, 2006, to March 31, 2009, an increased 20 percent disability rating, based on the rating schedule, for a left ankle disability, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

For the period from March 1, 2012, to February 6, 2015, an increased rating in excess of 30 percent for a left ankle disability is denied.

From February 7, 2015, an increased rating in excess of 40 percent for a left ankle disability is denied.


REMAND

The Veteran's claim for higher ratings, on an extraschedular basis, for his left ankle disability loss is supported by evidence that it has markedly interfered with his employment as a mail carrier.  The Board therefore is remanding the issue to the RO to refer it to the Director of the VA Compensation Service, to consider whether higher ratings are warranted on an extraschedular basis for the Veteran's left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's electronic record to the Director of the VA Compensation Service for review.  Ask the Director to make a determination as to whether higher disability ratings are warranted on an extraschedular basis for the Veteran's left ankle post-operative degenerative joint disease, ankylosis.
   
 2.  Thereafter, review the expanded record and consider the remanded claim.  If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the appeal to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


